Citation Nr: 1617345	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-15 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 2008, for the award of service connection for bipolar disorder.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder.

3.  Entitlement to an effective date earlier than January 4, 2010, for the award of service connection for back strain.

4.  Entitlement to a rating in excess of 10 percent for back strain.

5.  Entitlement to an effective date earlier than January 4, 2010, for the award of service connection for femoral nerve radiculopathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for femoral nerve radiculopathy of the left lower extremity.


7.  Entitlement to an effective date earlier than January 4, 2010, for the award of service connection for radiculopathy of the right lower extremity.

8.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an effective date earlier than January 4, 2010, for the award of service connection for plantar fasciitis.

10.  Entitlement to a rating in excess of 10 percent for plantar fasciitis.

11.  Entitlement to service connection for a sleep disorder claimed as sleep apnea.

12.  Entitlement to service connection for high cholesterol.

13.  Entitlement to a rating in excess of 10 percent for psoriasis.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 1997 and August 1998 to December 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia; Buffalo, New York; and Baltimore, Maryland.  The RO in Baltimore, Maryland is currently the Agency of Original Jurisdiction.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for high cholesterol and a higher rating for psoriasis are decided herein; the other issues are addressed in the REMAND following the below ORDER.  


FINDINGS OF FACT

1.  High cholesterol is not a disease or injury or the result of a disease or injury.    

2.  The Veteran has been prescribed a corticosteroid for his psoriasis.  


CONCLUSIONS OF LAW

1.  There is no legal basis for granting service connection for high cholesterol. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a 60 percent rating for psoriasis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

II.  Service Connection

A.  Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

B.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

C.  Analysis

High cholesterol is a laboratory finding.  It is not a disease or injury, or a disability resulting from a disease or injury.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are not, in and of themselves, disabilities.)  Since service connection is only available for disabilities resulting from diseases and injuries, this claim must be denied because it is without legal merit.  See Sabonis, supra.

III.  Increased Rating

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2008, prior to the initial adjudication of the claim.  

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran, including Social Security Administration records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the psoriasis, most recently in 2009.  The examination records provide all findings necessary to rate the disability.  The Veteran has not alleged that the psoriasis has increased significantly in severity since the examination or that the examination provides an inaccurate depiction of the service-connected psoriasis.  

Accordingly, the Board will address the merits of the appellant's claim. 

B.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Diagnostic Code 7816 provides the criteria for rating psoriasis.  It provides a 10 percent rating for conditions affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or where there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is authorized if the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or if there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned if the condition affects more than 40 percent of the entire body or more than 40 percent of exposed areas; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.


C.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected psoriasis.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the psoriasis.

The record indicates that the Veteran has been prescribed daily clobetasol for the psoriasis throughout the period of the claim.  Clobetasol is a corticosteroid cream.  
The U. S. Court of Appeals for Veterans Claims has held that corticosteroids, even topical corticosteroids, meet the criteria for a 60 percent rating under Diagnostic Code 7806.  See Johnson v. McDonald, 27 Vet.App. 497 (2015).  The rating criteria for Diagnostic Code 7806 are identical to those for Diagnostic Code 7812.  Thus, a 60 percent rating is warranted.  

A 60 percent rating is the maximum schedular rating available for psoriasis.  The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence does not suggest the existence of any manifestations or impairment not contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  


ORDER

Service connection for high cholesterol is denied.  

A 60 percent rating for psoriasis is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

Regarding the claim for service connection for a sleep disorder, based on the Veteran's competent history of symptoms and service and medical evidence of a current disability, a VA medical opinion is needed to determine whether the Veteran has a sleep disability that is related to service or a service-connected disability.  

The record reflects that the appellant has filed timely notices of disagreement with July 2013 and April 2014 rating decisions, concerning the ratings assigned and the effective dates for service connection assigned for the Veteran's service-connected psychiatric disability, back strain, radiculopathies of the lower extremities, and plantar fasciitis.  A statement of the case has not been issued in response to the notices of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the issues of entitlement to earlier effective dates for service connection and higher ratings for bipolar disorder, back strain, radiculopathies of the lower extremities, and plantar fasciitis.  The appellant must be informed of the criteria for perfecting an appeal of these issues to the Board.  If the appellant perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issues are certified to the Board.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the sleep apnea claim.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all sleep disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each sleep disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was permanently worsened by a service-connected disability.  

The rationale for the opinion(s) must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the examiner determines that a sleep disorder has not been present during the period of the claim, the examiner should explain why that determination was made.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claim for service connection for a sleep disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant with a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


